358 So. 2d 1131 (1978)
Jean BEATTIE, a Single Woman, Appellant,
v.
CITY OF CORAL GABLES, a Municipal Corporate Subdivision of Dade County, Florida, Bill Ussery Motors, Inc., a Florida Corp. the Travelers Insurance Company, a Foreign Corporation, and Continental Casualty Company, a Foreign Corporation, Appellees.
No. 77-78.
District Court of Appeal of Florida, Third District.
May 9, 1978.
Rehearing Denied June 9, 1978.
*1132 Goethel & Garcia-Vidal, Coral Gables, for appellant.
Carey, Dwyer, Cole, Selwood & Bernard and Steven R. Berger, Adams, George, Schulte & Ward and Amy Shield Levine, Miami, for appellees.
Before HENDRY and HUBBART, JJ., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
The plaintiff Jean Beattie appeals from a final summary judgment entered in a slip and fall negligence action in favor of the defendants City of Coral Gables and its insurer Continental Casualty Company, Bill Ussery Motors Inc., and its insurer Travelers Insurance Company, in the Circuit Court for the Eleventh Judicial Circuit of Florida. The plaintiff contends on appeal that summary judgment was improper as there was a genuine issue of material fact as to whether the plaintiff fell and injured herself on a public sidewalk in the City of Coral Gables due to an alleged negligent defective condition in the said sidewalk, to wit: a crack. We agree and reverse as to the City of Coral Gables and its insurer Continental Casualty Company. Holl v. Talcott, 191 So. 2d 40 (Fla. 1966); Leon v. City of Miami, 312 So. 2d 518 (Fla. 3d DCA 1975). We affirm, however, as to the defendant Bill Ussery Motors, Inc. and its insurer Travelers Insurance Company on the ground that Bill Ussery Motors, Inc. owed no duty to the plaintiff to maintain the sidewalk herein in a safe condition. Woods v. City of Palatka, 63 So. 2d 636 (Fla. 1953); Gornto v. Marks, 311 So. 2d 177 (Fla. 1st DCA 1975). We find the other contention raised by the appellant on this appeal to be without merit.
Affirmed as to the defendant Bill Ussery Motors, Inc. and its insurer Travelers Insurance Company; reversed and remanded for further proceedings as to the defendant City of Coral Gables and its insurer Continental Casualty Company.